ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
M.E.S., Inc.                               )      ASBCA Nos. 56454, 56577, 56669
                                           )                 56671,56757,56762
                                           )                 56814,56818,56820
                                           )                 56821,56917
                                           )
Under Contract No. W912DS-05-C-0006        )

APPEARANCES FOR THE APPELLANT:                    Christopher M. Harris, Esq.
                                                  Vivian Katsantonis, Esq.
                                                   Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                   McLean, VA

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  Lorraine C. Lee, Esq.
                                                   District Counsel
                                                  H. Weston Miller, Esq.
                                                   Assistant District Counsel
                                                   U.S. Army Engineer District, New York

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 12 February 2015




                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 56454, 56577, 56669, 56671,
56757, 56762, 56814, 56818, 56820, 56821, 56917, Appeals ofM.E.S., Inc., rendered in
conformance with the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2